Order entered October 21, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00944-CV

                  CORINTH INVESTOR HOLDINGS, LLC, Appellant

                                           V.

                              MARK BENNETT, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-12135

                                        ORDER
       We GRANT appellee’s October 15, 2015 unopposed motion for an extension of time to

file a brief. Appellee shall file a brief by NOVEMBER 9, 2015. We caution appellee that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE